86 F.3d 1159
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Eddie GRAY, Jr.;  Appellant,Arthur LAMARQUE;  Bobby Ray Moore;  Kevin M. Lamley;  WalterCorley;  Earnest Combs;  Carl E. Roland;  Toney E.Howell, Plaintiffs,v.Larry NORRIS, Arkansas Department of Correction;  Ray Hobbs,Warden;  Floyd E. Bledsoe, Maintenance Supervisor,Wrightsville Unit, originally sued asFloyd G. Bledsoe, Appellees.
No. 95-3372.
United States Court of Appeals, Eighth Circuit.
Submitted May 21, 1996.Filed May 24, 1996.

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Eddie Gray, Jr., an Arkansas inmate, appeals the district court's1 dismissal of his 42 U.S.C. § 1983 action following an evidentiary hearing.   Having carefully reviewed the record and the parties' briefs, we conclude that the district court did not err in dismissing the complaint, and that an opinion on these issues would lack precedential value.   We also reject Gray's arguments that the district court abused its discretion in refusing to appoint counsel, see Edgington v. Missouri Dep't of Corrections, 52 F.3d 777, 780 (8th Cir.1995), and in refusing to call every inmate witness listed on Gray's witness list, see Salaam v. Lockhart, 856 F.2d 1120, 1124 (8th Cir.1988).


2
Accordingly, we affirm the judgment of the district court.   See 8th Cir.  R. 47B.



1
 The Honorable George Howard Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas